Citation Nr: 0304879	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  95-40 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), schizophrenia, delusional disorder, 
depression and anxiety.

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to an increased rating for acne vulgaris of 
the face, currently evaluated as 10 percent disabling.  


(The issue of whether the discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, effective November 10, 1999, 
was proper is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Cleveland, Ohio Regional Office (RO).  The Board 
remanded the case in February 1997 and September 1998 for 
additional development of the record.  A hearing was held in 
June 1998 before the undersigned member of the Board sitting 
at the RO.

The New Orleans Regional Office currently has jurisdiction 
over this case.

The veteran has expressed timely disagreement with that 
portion of the July 1996 rating decision which denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  A 
remand is required to allow the RO to issue a statement of 
the case and to give the veteran an opportunity to perfect an 
appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  That 
issue is the subject of the remand herein.




FINDINGS OF FACT

1.  There is competent medical evidence relating the 
veteran's current schizophrenia and delusional disorder to 
her period of active service.

2.  There are no current diagnoses of anxiety disorder, 
depression or PTSD. 

3.  The veteran has a histrionic personality disorder.

4.  Acne vulgaris of the face is manifested by post-
inflammatory hyperpigmentation over the face with occasional 
lesions.


CONCLUSIONS OF LAW

1.  Schizophrenia with delusional disorder was incurred 
during active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection is not warranted for anxiety disorder, 
depression, or PTSD.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Service connection for personality disorder is precluded 
by law.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2002).

4.  A rating in excess of 10 percent for the service-
connected acne vulgaris of the face is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.119, Diagnostic Codes 7800, 7806 ( 2002); 
Diagnostic Codes 7800, 7828 (67 Fed. Reg. 45,59-45,999 (July 
31, 2002)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's application for compensation or pension, which 
included claims for an acquired psychiatric disorder and a 
personality disorder, was received in July 1992.  Following 
the grant of service connection for acne vulgaris of the face 
in by rating action in February 1993, the veteran submitted a 
claim for an increased rating for that skin disorder in 
August 1995.  There is no issue as to provision of a form or 
instructions for applying for the benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has determined that service connection for 
schizophrenia and delusional disorder is warranted and with 
regard to that portion of the claim for an acquired 
psychiatric disorder, the Board finds that the RO has fully 
satisfied its duties of notice and assistance and that 
sufficient evidence is of record to decide the veteran's 
claim.  If there were any deficiency of notice or assistance, 
it would not be prejudicial to the veteran, given the 
favorable nature of the Board's decision.  No further 
assistance in developing the facts pertinent to that portion 
of the claim pertaining to schizophrenia and delusional 
disorder is required. 

As will be discussed fully below, the Board has determined 
that service connection for PTSD, anxiety, and a personality 
disorder is not warranted as a matter of law.  Therefore, it 
is the law, and not the underlying facts or development of 
the facts, that are dispositive with respect to these issues.  
Accordingly, the VCAA can have no effect on this appeal.  See 
Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive)

With regard to the claim for an increased rating for acne 
vulgaris, in August 1995, the veteran identified private 
treatment records of Dr. Winder.  Those records were received 
in October 1995.  The Board remanded the issue in September 
1998 for an issuance of a statement of the case on that issue 
and indicated that any additional development of the evidence 
should be done.  By letter dated in September 2001, the RO 
notified the veteran of the VCAA.  The RO advised the veteran 
that the RO would assist in obtaining medical records, 
employment records, or records from other federal agencies 
and that the veteran must provide enough information about 
those records so that they could be requested.  She was 
further advised to identify any additional records pertinent 
to the claim and to furnish the appropriate release forms so 
that the RO could obtain those records.  The RO has obtained 
both private and VA treatment records pertaining to the 
veteran's service-connected skin disorder.  The veteran has 
not identified any additional medical records that have not 
been obtained which are pertinent to her claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence she must provide and what VA will obtain or 
request on her behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA and private treatment records.  The veteran 
has not identified any additional VA or private treatment 
records with regard to her increased rating claim.  There is 
no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in 
November 1999.

On appellate review, there are no areas in which further 
development is needed.  
While the September 2001 letter to the veteran notified her 
of the enactment of the VCAA, it did not inform the veteran 
and her representative of the provisions of the VCAA.  There 
would be no possible benefit to remanding this case to the RO 
for its consideration of the requirements of the VCAA in the 
first instance.  See Soyini v. Derwinski, 1 Vet. App. At 546; 
Sabonis v. Brown, 6 Vet. App. At 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no harm 
or prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD, schizophrenia, 
delusional disorder, depression, and anxiety.  She asserts 
that during active service she experienced harassment and 
that her current psychiatric problems were the result of her 
experiences in service.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002).  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and psychosis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The service medical records show that in September 1989, the 
veteran was seen for complaints of stomach pains that she 
reported got worse when things did not go well.  She was 
referred to the Mental Health Clinic for evaluation of 
depression.  She reported that she had difficulty with co-
workers and superiors.  She indicated that she believed that 
they did not want her and were trying to pass her over.  She 
reported being denied help and that she became frustrated and 
angry, especially when criticized for skill others had 
refused to teach her.  Multiple family stressors, including 
the death of her father, were also noted.  The assessment was 
adjustment disorder with mixed emotional features, anger, 
anxiety and depression.  She attended stress management group 
counseling and was also seen in the mental health clinic 
between October 1989 and August 1990.  A February 1991 entry 
shows that she was seen for complaints of chest pain and it 
was noted that she had some problems at her job and was upset 
about her work situation.  The assessment was anxiety-
hyperventilation.  Entries dated between January 1991 and 
March 1991 indicate that she was seen at the mental health 
clinic.  On separation examination in April 1991, the 
psychiatric clinical evaluation was normal.  

In July 1992, the veteran submitted a copy of a February 1991 
letter of complaint made by her regarding alleged abrasive 
and unprofessional conduct toward her by a superior.  In 
August 1994, the veteran submitted a copy of AF Form 1271, 
Social Complaints/Assistance, dated in August 1989.  It is 
indicated that the veteran reported having a personality 
conflict with her male supervisor and she complained of 
stress due to not being given adequate training and from 
being put down and yelled at by her supervisor and others in 
the section.  

A November 1992 VA psychiatric examination included an 
impression of paranoia, rule out bipolar disorder and 
paranoid personality.  

VA outpatient and hospital treatment records show that the 
veteran was seen by the Psychology Service in October 1992 
and the diagnosis was rule out delusional disorder and 
schizophrenia, paranoid type.  An October to November 1992 VA 
discharge summary showed that the veteran presented with 
complaints of depression.  It was noted that she had 
difficulty obtaining employment since leaving military 
service and had minimal financial and family support.  The 
diagnosis was adjustment disorder with mixed emotional 
features.  A November 1992 to August 1993 discharge summary 
shows that the veteran was admitted to the domiciliary for 
vocational rehabilitation and assistance with return to the 
community.  The diagnoses included adjustment disorder with 
mixed emotional features and depression.  A March 1993 
statement of a VA Mental Health Clinic coordinator indicated 
that the veteran was seen in July 1992 with signs of severe 
depression and did not return for follow-up.  A December 1995 
to January 1996 VA discharge summary shows a diagnosis of 
delusional disorder.  A February to March 1996 hospital 
summary noted a history of chronic schizophrenia and 
depression and the diagnosis was schizophrenia.

On VA psychiatric examination in March 1997, the examiner 
noted that the veteran made an allegation of sexual 
harassment during service regarding someone in her chain of 
command.  He also noted her mental health treatment both 
inservice and postservice.  The examiner indicated that 
currently, she had an unhappy mood and that she did not bring 
up any symptoms of anxiety during the interview.  He 
indicated that she did not bring forth any of the 
symptomatology of PTSD but continued to have underlying 
paranoid ideation and a likely psychotic process although in 
fairly good remission.  The only continued diagnosis was 
delusional disorder and rule out schizophrenia, paranoid 
type.  The examiner indicated that with regard to the 
adjustment disorder, the veteran evidently had had 
narcissistic personality traits for a long time, but it was 
his opinion that the paranoid process helped to explain what 
was going on with her in the Air Force.  It was noted that it 
was not to say that she could not have suffered from sexual 
harassment or other events in the service which helped to 
crystallized her beliefs.  It was concluded, therefore, that 
the onset date for delusional disorder could be as early as 
the fall of 1989 but certainly seemed to be present since the 
October 1992 hospitalization at the VA.  It was indicated 
that review of the records was suggestive but did not seem to 
be confirmatory about the onset date.  The final diagnoses 
included delusional disorder and paranoid type schizophrenia, 
in fair remission without medications.

On VA examination in September 1999, the examiner indicated 
that the veteran's claims file was reviewed.  The examiner 
noted that during her training and active duty, it was 
documented that the veteran made allegations of sexual 
harassment.  The examiner also indicated that the records 
indicated that a general involved in her chain of command was 
relieved of his duties and reassigned subsequent to 
inappropriate behavior in relation to subordinates, but it 
was not clear if the veteran was directly involved with this 
reassignment.  The examiner noted both the inservice and 
postservice psychiatric treatment.  Diagnostic testing showed 
that she was asymptomatic for depressive symptoms and 
personality testing suggested the presence of a personality 
disorder as well as the presence of a past history of 
paranoia.  The examiner concluded that, based on the 
psychological testing, clinical interview, and her self 
report, the veteran presented with a past history of 
schizophrenia and delusional disorder which were both in 
chemical remission and a past history of a personality 
disorder.  It was indicated that currently, she did not  
present with any active psychotic symptomatology.  It was 
noted that VA treatment records showed treatment for PTSD 
symptoms, but that a diagnosis of PTSD was never made; all of 
the diagnoses were listed as rule-out.  The examiner opined 
that it is likely that the psychiatric diagnosis with which 
the veteran has been labeled may have been legitimate, and in 
effect, the result of experience of sexual harassment and 
racial harassment she may have encountered during her cadet 
and active duty service years.  The examiner commented that 
although she had not asserted that she was raped or forced to 
have sex, she strongly felt that the experiences and 
circumstance under which she found herself were extremely 
difficult and resulted in difficulties during her active duty 
service and have continued to affect her subsequently.  The 
examiner concluded that in all likelihood, the veteran 
probably experienced a panic attack which probably followed 
an acute stress disorder, in which she presented symptoms 
similar to those of marked anxiety and distress and, with 
repeated exposure to uncomfortable situations, she may have 
experienced an exacerbation of her symptoms leading to mixed 
anxiety and depression.  It was concluded that the onset date 
for some of her anxiety, depression and delusional disorder 
could have been as early as 1989 and certainly became more 
formalized based upon her hospitalization at the Dayton VAMC.  
The final diagnoses included schizophrenia, paranoid type, in 
chemical remission and delusional disorder, persecutory type, 
by history and in remission. 

After a full review of the record, the Board concludes that 
service connection for schizophrenia and delusional disorder 
is warranted.  The evidence includes the September 1999 
opinion of a VA examiner who thoroughly reviewed the claims 
file and examined the veteran.  The examiner found the 
current psychiatric disorders were schizophrenia and 
delusional disorder which were in chemical remission at the 
time of the examination.  It was concluded that it was likely 
that the onset of the veteran's current schizophrenia and 
delusional disorder was in service.  The examiner found that 
the evidence supported her claimed harassment during service 
and that, based on this history, it appeared that onset of 
her psychiatric symptoms was in 1989 during service.  Given 
the examiner's statement as to the likelihood of the current 
psychiatric disorder originating in service, and giving the 
veteran the benefit of any reasonable doubt, service 
connection for schizophrenia and delusional disorder is 
warranted.

With respect the claimed PTSD, anxiety and depression, the 
Board finds that service connection is not warranted as there 
is no evidence of currently diagnosed PTSD, anxiety disorder, 
or depressive disorder.  Although anxiety and depression were 
noted on the veteran's recent examination, they were 
identified as symptoms of her delusional disorder rather than 
as discrete clinical diagnoses.  Accordingly, in the absence 
of a current diagnosis, the preponderance of the evidence is 
against service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Congress specifically limits 
entitlement for service-connected disease or injury to case 
where such incidents have resulted in a disability). 

2.  Service connection for a personality disorder

The September 1999 VA examination report noted a current 
diagnosis of histrionic personality disorder.  

Personality disorders are not diseases or injuries within the 
meaning of the laws and regulations governing VA disability 
compensation.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 
C.F.R. § 3.303(c) (2002).  Histrionic personality disorder is 
not a disability, and VA cannot therefore pay compensation 
for it.  To the extent the veteran seeks service connection 
for a personality disorder, she applies for a benefit not 
provided by law.  Such an application is properly denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  Entitlement to an increased rating for acne vulgaris of 
the face

The veteran has established service connection for acne 
vulgaris of the face.  It has been evaluated as 10 percent 
disabling.  The veteran submitted her claim for an increased 
rating for the service-connected skin condition in August 
1995.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's acne vulgaris of the face is rated under 
Diagnostic Code 7806.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including the rating criteria 
for evaluating skin disorders.  This amendment was effective 
August 30, 2002.  See 67 Fed. Reg. 45,590 through 45,599 
(July 31, 2002).  Pursuant to VAOPGCPREC 3-2000, where a 
regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

By letter dated in October 2002, the veteran and her 
representative were advised of the change in the applicable 
rating criteria and she was given copies of the new rating 
criteria.  They were given an opportunity to submit 
additional evidence or argument on the issue.  In November 
2002, the veteran submitted a letter with attached documents.  
The documents are duplicates of evidence already in the 
claims file.  In her statement, the veteran asserted that her 
skin condition was worse "due to eligible benefits not 
received - such as vocational rehabilitation, finding 
suitable employment, lack of nutrient support, etc."  She 
requested a VA examination.  The veteran, however, has not 
proffered any new evidence showing that the her skin 
condition has worsened.  Her argument that her skin condition 
is somehow affected by the lack of benefits adds nothing to 
show that her condition has actually changed.  The Board 
finds that the evidence of record is sufficient for 
adjudication of the issue of an increased rating for the skin 
condition without the need to provide an additional 
examination.

Under the old Diagnostic Code criteria, the veteran's acne 
vulgaris of the face is evaluated as eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Eczema which is productive of slight, if any, exfoliation, 
exudation or itching on a nonexposed or small area, is rated 
as noncompensable, while eczema producing exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent rating.  Eczema with 
constant exudation or itching, extensive lesions or marked 
disfigurement warrants a 30 percent rating, while eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or which is exceptionally 
repugnant warrants a 50 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Under the new rating criteria, acne is rated under Diagnostic 
Code 7828.  Superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent warrant a noncompensable 
rating.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck warrants a 10 
percent rating.  Deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more of the face and 
neck warrants a 30 percent rating.  Acne may also be rated as 
disfigurement of the head, face or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7828.  

A March 1995 private medical report shows that the veteran 
had prurigo nodularis over the legs with post-inflammatory 
hyperpigmentation.  There was some papular comedonal type 
acne over her face.  A May 1995 entry noted that she was seen 
for comedonal superficial papular acne of her cheeks and 
face.  Prurigo nodularis type of post-inflammatory, 
hyperpigmented areas and hyperpigmented stria over the thighs 
was noted.  

On VA examination in November 1999, the veteran reported a 
history of onset of acne of the face in 1989 which increased 
in severity and spread to the upper back, arms, chest and 
legs.  She indicated that she was currently not receiving 
treatment  for the condition.  It was noted that there was 
some pruritus in the areas of involvement.  Physical 
examination revealed areas of post-inflammatory 
hyperpigmentation over the right and left face, right and 
left arm, anterior chest, upper back and anterior tibial 
areas.  It was indicated that the occasional lesion showed 
some crusting.  The diagnosis was history of acne with old 
areas of excoriation with post-inflammatory 
hyperpigmentation.  

The clinical evidence of record does not show constant 
exudation or itching, extensive lesions or marked 
disfigurement associated with the service-connected acne 
vulgaris of the face.  The March and May 1995 private medical 
reports showed papular comedonal type acne over the face.  
The November 1999 VA examination report noted only that the 
occasional lesion showed some crusting.  There is not 
evidence of complaints of itching or evidence of constant 
exudation, extensive lesions or marked disfigurement.  
Accordingly, the preponderance of the evidence is against a 
higher rating than 10 percent under Diagnostic Code 7806.

The medical evidence does not support a rating in excess of 
10 percent for acne vulgaris under the new rating criteria of 
Diagnostic Code 7828.  There are no clinical findings of deep 
acne manifested by deep inflamed nodules and pus-filled 
cysts, affecting 40 percent or more of the face and neck 
which would warrant a 30 percent rating under Diagnostic Code 
7828.

Because the veteran's service-connected skin disorder is on 
her face, the Board has considered whether it might be more 
appropriately evaluated under Diagnostic Code 7800, which is 
for rating disfiguring scars of the head, face or neck.  
Under the old criteria of Diagnostic Code 7800, slight 
disfiguring scars of the head, face or neck are evaluated as 
noncompensably disabling.  Moderate disfiguring scars of the 
head, face or neck are evaluated as 10 percent disabling.  
Severe disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, are evaluated as 30 percent 
disabling.  Disfiguring scars of the head, face or neck which 
involve complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement are evaluated as 50 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).  The note 
following Diagnostic Code 7800 provides that where in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.

Under the new criteria of Diagnostic Code 7800, disfigurement 
of the head, face or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheek, lips), or; with 
two or three characteristics of disfigurement warrants a 30 
percent rating.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  However, the 
Court has held that, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Disfigurement is a criterion 
for evaluation under both Diagnostic Code 7800 and Diagnostic 
Code 7806.  Accordingly, the veteran may not receive separate 
ratings under those codes.  Furthermore, the competent 
medical evidence shows that the veteran's acne is not 
disfiguring.  Without disfigurement, Diagnostic Code 7800, 
under either the old or new criteria, is not for application.  
The hyperpigmentation of the skin is not a criterion for 
evaluating the disability as more disabling in the absence of 
disfigurement.

There is no basis for the assignment of a disability 
evaluation in excess of 30 percent under any applicable 
diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7806 ( 2002); Diagnostic Codes 7800, 7828 (67 Fed. Reg. 
45,59-45,999 (July 31, 2002)).  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).


ORDER

Entitlement to service connection schizophrenia and 
delusional disorder is granted.  

Entitlement to service connection for PTSD, anxiety disorder, 
and depressive disorder is denied.

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to a rating in excess of 10 percent for acne 
vulgaris of the face is denied.  


REMAND

By rating action in July 1996, the RO denied entitlement to a 
total disability rating based upon individual unemployability 
due to service connected disabilities (TDIU).  The veteran's 
notice of disagreement was received at the RO in September 
1996.  The RO has not yet issued a statement of the case on 
this issue.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is remanded for the following:

1.  Review the case to determine whether 
any notice or assistance is required to 
comply with the VCAA or implementing 
regulations.  Undertake any corrective 
actions required.

2.  Review the case and, if the 
determination with respect to the issue 
of entitlement to TDIU remains denied, 
issue a statement of the case to the 
veteran and her representative.  Notify 
her of the time limit within which she 
must respond with an adequate substantive 
appeal in order to secure appellate 
review of that issue by the Board.  
Thereafter, the case is to be returned to 
the Board only if a timely and adequate 
substantive appeal is filed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

